UNITED STATES SECURITIES AND EXCHANGE COMMISSION WASHINGTON, D.C. 20549 FORM 10-Q S QUARTERLY REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the quarterly period ended June 30, 2010 or □ TRANSITION REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the transition period from to Commission File Number 001-34082 Kona Grill, Inc. (Exact Name of Registrant as Specified in Its Charter) Delaware 20-0216690 (State or other jurisdiction of incorporation or organization) (I.R.S. Employer Identification No.) 7150 East Camelback Road, Suite 220 Scottsdale, Arizona85251 (480) 922-8100 (Address, including zip code, and telephone number, including area code, of principal executive offices) Indicate by check mark whether the registrant (1) has filed all reports required to be filed by Section 13 or 15(d) of the Securities Exchange Act of 1934 during the preceding 12 months (or for such shorter period that the registrant was required to file such reports), and (2) has been subject to such filing requirements for the past 90 days.Yes SNo £ Indicate by check mark whether the registrant has submitted electronically and posted on its corporate Web site, if any, every Interactive Data File required to be submitted and posted pursuant to Rule 405 of Regulation S-T (§ 232.405 of this chapter) during the preceding 12 months (or for such shorter period that the registrant was required to submit and post such files).Yes¨No¨ Indicate by check mark whether the registrant is a large accelerated filer, an accelerated filer, a non-accelerated filer, or a smaller reporting company.See the definitions of “large accelerated filer,” “accelerated filer” and “smaller reporting company” in Rule 12b-2 of the Exchange Act. Large accelerated filer £Accelerated filer £Non-accelerated filerS(Do not check if a smaller reporting company) Smaller reporting company £ Indicate by check mark whether the registrant is a shell company (as defined in Rule 12b-2 of the Exchange Act). Yes £No S As of July 30, 2010 there were 9,167,737 shares of the registrant’s common stock outstanding. KONA GRILL, INC TABLE OF CONTENTS Page PART I. FINANCIAL INFORMATION Item 1. Consolidated Financial Statements Consolidated Balance Sheets as of June 30, 2010 (Unaudited) and December 31, 2009 2 Unaudited Consolidated Statements of Operations for the Three and Six Months Ended June 30, 2010 and 2009 3 Unaudited Consolidated Statements of Cash Flows for the Six Months Ended June 30, 2010 and 2009 4 Notes to Unaudited Consolidated Financial Statements 5 Item 2. Management’s Discussion and Analysis of Financial Condition and Results of Operations 11 Item 3. Quantitative and Qualitative Disclosures About Market Risk 21 Item 4. Controls and Procedures 21 PART II. OTHER INFORMATION Item 1. Legal Proceedings 22 Item 1A. Risk Factors 23 Item 2. Unregistered Sales of Equity Securities and Use of Proceeds 23 Item 3. Defaults Upon Senior Securities 23 Item 4. (Removed and Reserved) 23 Item 5. Other Information 23 Item 6. Exhibits 24 PART I – FINANCIAL INFORMATION Item 1.Consolidated Financial Statements KONA GRILL, INC. CONSOLIDATED BALANCE SHEETS (in thousands, except share data) June 30, December 31, (Unaudited) (Note 1) ASSETS Current assets: Cash and cash equivalents $ $ Investments Receivables Other current assets Total current assets Other assets Property and equipment, net Total assets $ $ LIABILITIES AND STOCKHOLDERS’ EQUITY Current liabilities: Accounts payable $ $ Accrued expenses Current portion of notes payable Line of credit — Total current liabilities Notes payable Deferred rent Total liabilities Commitments and contingencies (Note 9) Stockholders’ equity: Preferred stock, $0.01 par value, 2,000,000 shares authorized, none issued — — Common stock, $0.01 par value, 15,000,000 shares authorized, 9,283,937 shares issued and 9,167,737 shares outstanding at June 30, 2010 and 9,262,895 shares issued and 9,146,695 shares outstanding at December 31, 2009 93 93 Additional paid-in capital Accumulated deficit ) ) Treasury stock, at cost, 116,200 shares at June 30, 2010 and December 31, 2009 ) ) Total stockholders’ equity Total liabilities and stockholders’ equity $ $ See accompanying notes to the unaudited consolidated financial statements. 2 KONA GRILL, INC. UNAUDITED CONSOLIDATED STATEMENTS OF OPERATIONS (in thousands, except per share data) Three Months Ended June 30, Six Months Ended June 30, Restaurant sales $ Costs and expenses: Cost of sales Labor Occupancy Restaurant operating expenses General and administrative Preopening expense Depreciation and amortization Total costs and expenses Income (loss) from operations ) ) ) Nonoperating income (expense): Interest income and other, net 29 77 51 Interest expense ) Income (loss) from continuing operations before provision forincome taxes ) ) ) Provision for income taxes 10 30 10 60 Income (loss) from continuing operations ) ) ) Gain from discontinued operations, net of tax — — Net income (loss) $ $ ) $ ) $ ) Net income (loss) per share–basic and diluted (Note 5): Continuing operations $ $ ) $ ) $ ) Discontinued operations — — Net income (loss) $ $ ) $ ) $ ) Weighted average shares used in computation (Note 5): Basic Diluted See accompanying notes to the unaudited consolidated financial statements. 3 KONA GRILL, INC. UNAUDITED CONSOLIDATED STATEMENTS OF CASH FLOWS (in thousands) Six Months Ended June 30, Operating activities Net loss $ ) $ ) Adjustments to reconcile net loss to net cash provided by operating activities: Depreciation and amortization Stock-based compensation expense Amortization of debt discount — 70 Change in operating assets and liabilities: Receivables ) Other current assets ) Accounts payable ) 20 Accrued expenses Deferred rent ) Net cash provided by operating activities Investing activities Purchase of property and equipment ) ) Decrease in other assets 13 46 Net purchases and sales of investments ) Net cash provided by (used in) investing activities ) Financing activities Net (repayment) borrowings on line of credit ) Proceeds from bridge loan — Repayment of bridge loan — ) Repayments of notes payable ) ) Proceeds from issuance of common stock, net of issuance costs — Proceeds from issuance of common stock under the Employee Stock Purchase Plan and exercise of stock options and warrants 50 45 Net cash (used in) provided by financing activities ) Net increase in cash and cash equivalents Cash and cash equivalents at the beginning of the period Cash and cash equivalents at the end of the period $ $ Supplemental disclosure of cash flow information Cash paid for interest, net of capitalization $
